Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been transferred to a new Examiner.
	Claims 29-33, 35-37, 39-43, 45-64, 66-69, 85, 87, 88 and 93-101 are pending in this application.
	Claims 29-30 are directed to crystalline Form-L1 of pazopanib hydrochloride and claims 31-33 are directed to the process of making the same.
Claims 35-36 are directed to crystalline Form-L2 of pazopanib hydrochloride and claims 37 and 39 are directed to the process of making the same.
Claims 40-41 are directed to crystalline Form-L3 of pazopanib hydrochloride and claims 42-43 are directed to the process of making the same.
Claims 45-46 are directed to crystalline Form-L4 of pazopanib hydrochloride and claims 47-48 are directed to the process of making the same.
Claims 49-50 are directed to crystalline Form-L5 of pazopanib hydrochloride and claims 51-52 are directed to the process of making the same.
Claims 53-54 are directed to crystalline Form-L6 of pazopanib hydrochloride and claims 55-56 are directed to the process of making the same.
Claims 57-58 are directed to crystalline Form-L7 of pazopanib hydrochloride and claims 59-60 are directed to the process of making the same.
Claims 61-62 are directed to crystalline Form-L8 of pazopanib hydrochloride and claims 55-56 are directed to the process of making the same.

Claims 85, 87 and 88 are drawn to a process for preparing crystalline Form-1 of pazopanib hydrochloride.
Claims 93-100 are drawn to a process for preparing a pharmaceutical composition using the pazopanib hydrochloride obtained in claims 31, 37, 42, 47, 51, 55, 59, 63 and 68, respectively. 

Claims 30, 36, 41, 46, 50, 54, 58, 62 and 67 are allowed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29, 31-33, 35, 37, 39, 40, 42, 43, 45, 47-49, 51-53, 55-57, 59-61, 63, 64, 66, 68, 69, 85, 87, 88 and 94-101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) Claim 29 improperly depends on a subsequent claim 30. Claims should depend on prior claims. Appropriate correction is required. See also claims 35, 40, 45, 49, 53, 57, 61 and 66.

iii) The application is drawn to different polymorphic forms. These crystalline forms are obtain by crystallizing out from specific solvent(s) at specific temperatures according to the specifications. Applicants need to incorporate these limitations into the base process claims to particularly point out the processes of making the different crystalline forms because these are required to form one crystalline form over the other.
iv) Claims 93-100 are drawn to a process for preparing a pharmaceutical composition using the different pazopanib hydrochloride Forms obtained in claims 31, 37, 42, 47, 51, 55, 59, 63 and 68, respectively. However, the process of claims 93-100 are not incorporated in the claims from which they depend. The step present in claims 93-100 are subsequent steps, that is, a further step. Therefore, claims 93-100 are improperly dependent claims. In addition, claims 93-100 lack essential method steps. The most usual method is the admixing of the compound (or a pharmaceutical composition thereof) with a pharmaceutically acceptable carrier. The claims do not say what the process step(s) are of making the pharmaceutical composition. It should also be noted that crystalline forms are not maintained in liquid forms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 21, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624